DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims filed June 12, 2020.
Claims 1-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chopra et al [2021/0256387], hereafter Chopra.
Regarding claim 1, Chopra discloses a computer-implemented method, comprising: receiving training data (Fig 5 and paragraphs [59-62]; Chopra discloses that the system receives training dataset.); 
receiving contextual information associated with a task-based criterion; and training a machine learning model using the training data; wherein a loss function computed during the training integrates the task-based criterion (Paragraphs [59-65]; Chopra discloses that the training dataset includes ground truth data (interpreted as contextual information) to train the machine learning model to a specific task. Chopra discloses the loss function in terms of the comparing the predicted outputs with the ground truth), and 
wherein minimizing the loss function during training iterations includes minimizing the task-based criterion (Paragraphs [37-38 and 50-52]; Chopra discloses that the system minimizes the retrospective loss through identifying the weights with regards to the ground truth dataset and guiding the task-specific loss and retrospective loss.).  
Regarding claim 3, Chopra further discloses the method of claim 1, wherein the machine learning model includes a neural network (Paragraphs [59-60]; Chopra discloses that the machine learning model includes neural networks).  
Regarding claim 11, Chopra discloses a system comprising: a hardware processor; and a memory device coupled with the hardware processor, the hardware processor configured to (Fig 1 and paragraphs [20-26]; Chopra discloses the computing environment and processor elements to implement the machine learning system.): 
receive training data (Fig 5 and paragraphs [59-62]; Chopra discloses that the system receives training dataset.); 
receive contextual information associated with a task-based criterion; and train a machine learning model using the training data, wherein a loss function computed during training of the machine learning model integrates the task-based criterion (Paragraphs [59-65]; Chopra discloses that the training dataset includes ground truth data (interpreted as contextual information) to train the machine learning model to a specific task. Chopra discloses the loss function in terms of the comparing the predicted outputs with the ground truth), and 
wherein minimizing the loss function during training iterations includes minimizing the task- based criterion (Paragraphs [37-38 and 50-52]; Chopra discloses that the system minimizes the retrospective loss through identifying the weights with regards to the ground truth dataset and guiding the task-specific loss and retrospective loss.).  
Regarding claim 12, Chopra discloses the system of claim 11, wherein the machine learning model includes a neural network (Paragraphs [59-60]; Chopra discloses that the machine learning model includes neural networks).  
Regarding claim 19, Chopra discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to (Fig 1 and paragraphs [20-26 and 74-81]; Chopra discloses the computing environment and storage elements to implement the machine learning system.): 
receive training data (Fig 5 and paragraphs [59-62]; Chopra discloses that the system receives training dataset.); 
receive contextual information associated with a task-based criterion; and train a machine learning model using the training data, wherein a loss function computed during training of the machine learning model integrates the task-based criterion (Paragraphs [59-65]; Chopra discloses that the training dataset includes ground truth data (interpreted as contextual information) to train the machine learning model to a specific task. Chopra discloses the loss function in terms of the comparing the predicted outputs with the ground truth), and 
wherein minimizing the loss function during training iterations includes minimizing the task-based criterion (Paragraphs [37-38 and 50-52]; Chopra discloses that the system minimizes the retrospective loss through identifying the weights with regards to the ground truth dataset and guiding the task-specific loss and retrospective loss.).  
Regarding claim 20, Chopra discloses the computer program product of claim 19, wherein the machine learning model includes a neural network (Paragraphs [59-60]; Chopra discloses that the machine learning model includes neural networks).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al [2021/0256387], hereafter Chopra, in view of Vahdat et al [2021/0073612], hereafter Vahdat.
Regarding claim 2, Chopra discloses the method of claim 1, however, Chopra does not specifically disclose that the computing environment allows sharing a pool of resources. 
	Vahdat teaches a similar machine learning training system with surrogate loss functions and gradients. 
Vahdat teaches further including providing a tool for building and managing the machine leaning model on a computing environment, the computing environment allowing an on-demand network access to a shared pool of configurable computing resources, the configurable computing resources including at least one of networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services (Fig 32 and paragraphs [388-390 and 424-429]; Vahdat teaches a similar machine learning training model that provides shared resources (shared cache memory and operation logic) .  
It would have been obvious to include in the machine learning training model that provides loss functions of Chopra the ability to have shared resources for the machine learning model as taught by Vahdat since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the shared resources provides high-throughput conduit for streaming data while simultaneously providing high-bandwidth and low-latency access to frequency reused data [Vahdat 507].
Regarding claim 4, Chopra discloses the method of claim 1, further including learning a loss function, to guide the machine learning model (Paragraphs [37-41 and 59-67]; Chopra discloses a loss function that is able to provide weighted parameters and gradients to provide and fine-tune the model based on the ground truth data and other training elements. This is within the interpretation of guiding a machine learning model as based on originally filed specification [26-31].).
	Chopra discloses elements of using gradients and weighted parameters to provide and fine tune a machine learning model with a loss function, however, Chopra does not specifically disclose that the loss function is differentiable. 
	Vahdat teaches a similar machine learning training system with surrogate loss functions and gradients.
Vahdat teaches a surrogate loss function that is differentiable (Paragraphs [71-73 and 76-79]; Vahdat teaches a similar loss function that is specific to a surrogate function that is differentiable. Vahdat provides the specific architecture and techniques using a differentiable loss function using gradients (similar to Chopra using gradients and parameterized weights to guide the machine learning model).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gradient and parameterized weighting training and fine tuning of a machine learning algorithm of Chopra the ability to have a specific surrogate loss that is differentiable as taught by Vahdat since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the differentiable surrogate loss optimizes the machine learning model. 
Regarding claim 5, the combination teaches the above-enclosed limitations of the method of claim 4, 
Chopra further discloses wherein the machine learning model is updated using gradients obtained from the learned surrogate loss function (Paragraphs [37-42 and 48-49]; Chopra discloses that the model is optimized using gradients for updating the weights of the neural network loss function.).  
Regarding claim 6, the combination teaches the above-enclosed limitations of the method of claim 4, 
Chopra further discloses the method of claim 4, wherein the surrogate loss function is learned via a neural network parameterized by a weight (Paragraphs [59-63 and 67-70]; Chopra discloses that the loss function includes the neurons having weights that have been fine-tuned.).  
Regarding claim 7, the combination teaches the above-enclosed limitations of the method of claim 4, 
Chopra further discloses wherein the surrogate loss function is initialized with a warm-up loss function (Paragraphs [50-51 and 66-67]; Chopra discloses a warm-up period for the loss function including a threshold element in terms of training with task-specific loss and then providing the training with the retrospective loss and task-specific loss.).  
Regarding claim 8, the combination teaches the above-enclosed limitations of the method of claim 4, 
Chopra further discloses further including approximating a true task-based loss by minimizing a discrepancy between a surrogate loss from the learned surrogate loss function and the true task-based loss (Paragraphs [36-42]; Chopra discloses the gradient approximation with the neural network that provides the ground truth (interpreted as true task-based loss) training dataset that provides a threshold value for the similarity for the output.).  
Regarding claim 9, the combination teaches the above-enclosed limitations of the method of claim 8, 
Chopra further discloses wherein the approximating is performed by a neural network (Paragraphs [36-42]; Chopra discloses the neural network for the neural network loss function with the gradient approximation.).  
Regarding claim 13, Chopra discloses the system of claim 11, wherein the hardware processor is further configured to learn a loss function, to guide the machine learning model (Paragraphs [37-41 and 59-67]; Chopra discloses a loss function that is able to provide weighted parameters and gradients to provide and fine-tune the model based on the ground truth data and other training elements. This is within the interpretation of guiding a machine learning model as based on originally filed specification [26-31].).
	Chopra discloses elements of using gradients and weighted parameters to provide and fine tune a machine learning model with a loss function, however, Chopra does not specifically disclose that the loss function is differentiable. 
Vahdat teaches a similar machine learning training system with surrogate loss functions and gradients. 
Vahdat teaches surrogate loss function that is differentiable (Paragraphs [71-81]; Vahdat teaches a similar loss function that is specific to a surrogate function that is differentiable. Vahdat provides the specific architecture and techniques using a differentiable loss function using gradients (similar to Chopra using gradients and parameterized weights to guide the machine learning model).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the gradient and parameterized weighting training and fine tuning of a machine learning algorithm of Chopra the ability to have a specific surrogate loss that is differentiable as taught by Vahdat since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the differentiable surrogate loss optimizes the machine learning model.
Regarding claim 14, the combination teaches the above-enclosed limitations of the system of claim 13, 
Chopra further discloses wherein the hardware processor is further configured to update the machine learning model using gradients obtained from the learned surrogate loss function (Paragraphs [37-42 and 48-49]; Chopra discloses that the model is optimized using gradients for updating the weights of the neural network loss function.).  
Regarding claim 15, the combination teaches the above-enclosed limitations of the system of claim 13,
Chopra further discloses wherein the hardware processor is further configured to learn the surrogate loss function via a neural network parameterized by a weight (Paragraphs [59-63 and 67-70]; Chopra discloses that the loss function includes the neurons having weights that have been fine-tuned.).  
Regarding claim 16, the combination teaches the above-enclosed limitations of the system of claim 13,
Chopra further discloses wherein the hardware processor is further configured to initialize the surrogate loss function with a warm-up loss function (Paragraphs [50-51 and 66-67]; Chopra discloses a warm-up period for the loss function including a threshold element in terms of training with task-specific loss and then providing the training with the retrospective loss and task-specific loss.).  
Regarding claim 17, the combination teaches the above-enclosed limitations of the system of claim 13,
Chopra further discloses wherein the hardware processor is further configured to approximate a true task-based loss by minimizing a discrepancy between a surrogate loss from the learned surrogate loss function and the true task-based loss (interpreted as true task-based loss) training dataset that provides a threshold value for the similarity for the output.).  
Regarding claim 18, the combination teaches the above-enclosed limitations of the system of claim 17,
Chopra further discloses wherein a neural network performs the minimizing a discrepancy between a surrogate loss from the learned surrogate loss function and the true task- based loss to approximate the true task-based loss (Paragraphs [36-42]; Chopra discloses the neural network for the neural network loss function with the gradient approximation.).  
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al [2021/0256387], hereafter Chopra, in view of Rabinovich et al [2019/0147298], hereafter Rabinovich.
Regarding claim 10, Chopra discloses the method of claim 1, however, Chopra does not specifically disclose that an LSTM extracts features from the training data to further train the machine learning model. 
Rabinovich teaches a similar machine learning model training system that includes parameterized weights and gradients;
Rabinovich teaches further including extracting by a long short-term memory (LSTM) network features from the training data, wherein the machine learning model is trained based on the features (Paragraphs [34-36]; Rabinovich teaches a similar machine learning training model using gradients and parameterized weights (as shown in Chopra) that specifically provides a LSTM module to update and optimize the weights within the learning trajectory and hidden state.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the weighted neural network trained modeling system that has gradients and other elements of Chopra the ability to provide LSTM features within the training data as taught by Rabinovich since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the LSTM provides optimization for the best weights within the model training.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Loreggia et al [9,547,821] (neural network modeling with LSTM and loss function elements);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689